DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-14, 20 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Oct. 4, 2022.
Applicant's election with traverse of Species D in the reply filed on Oct. 4, 2022 is acknowledged.  The traversal is on the ground(s) that “the figures identified as different Species build the story of the same concept”.  This is not found persuasive because Applicant’s disclosure describes different figures as differing embodiments and the building of the concept comes with varying pieces and parts not found in subsequent embodiments.  Namely, Fig. 7 shows an assembly lacking the fork shown in Figs. 4 and 5 while cable 501 is arranged at a pulley between the two gears facing each other, an arrangement different from Figs. 4 and 5.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 6 is objected to because of the following informalities:  Applicant may wish to delete “that” at the end of line 5 for consistency with the remainder of the claim and also claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "the third cable" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruoff et al. (US 4,921,293) as described in Applicant’s disclosure.
Ruoff discloses and shows a cable-actuated differential having N degrees of freedom, comprising: 
a) a plurality of actuation elements; 
b) a plurality of pulleys, each pulley having one or more tensioning cables independently attached along the perimeter of the respective pulley, wherein the number of tensioning cables is at least N+1, wherein N is equal to at least 1; and 
c) mounting structure that allows rotation of the pulleys, wherein the tensioning cables are co-activated by the actuation elements by simultaneously applying minimum tension without causing slack.
Regarding claim 12, Ruoff discloses and shows a system having two N+1 cable-actuated differentials interconnected to each other by cables connected to a first pulley and a second pulley of each differential, the two cable-actuated differentials each rotate in a coordinated manner about their respective x-axes.
Regarding claim 15, Ruoff discloses and shows a method for operating a cable-actuated differential over N degrees of freedom having at least N+1 cables under tension, wherein the cable- actuated differential comprises a plurality of pulleys, each having one or more of the cables attached, wherein tension is independently activated on each cable without slack such that co-activation between the cables is minimized, wherein co-activation of the tensioning cables is minimized by minimizing the amount of tension applied simultaneously to the cables without causing slack.
Allowable Subject Matter
Claims 2-7, 13, 14, 16, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William C. Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658